***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         PROPERTY TAX MANAGEMENT, LLC v.
             WORLDWIDE PROPERTIES,
                    LLC, ET AL.
                    (AC 43682)
                      Moll, Cradle and Pellegrino, Js.

                                  Syllabus

The plaintiff sought to recover damages from the defendant property owners
   for breach of contract in connection with the defendants’ failure to
   pay for services rendered. The plaintiff is a business that provides tax
   consultation services and specializes in real estate tax valuation and
   assisting property owners in contesting property assessments. The par-
   ties entered into a contract authorizing the plaintiff to represent the
   defendants at informal hearings, before the Board of Assessment
   Appeals of the City of Bridgeport and, if necessary, to hire an attorney
   to represent the defendants on appeal to the Superior Court. After the
   defendants refused to pay the plaintiff for the services it had rendered,
   the plaintiff commenced this action. The trial court rendered judgment
   in favor of the plaintiff on its complaint in part and the defendants
   appealed to this court, claiming that the court erred in not finding that
   the plaintiff had engaged in, or otherwise induced, the illegal practice
   of law by hiring an attorney to pursue the tax appeals and in maintaining
   exclusive control over the tax litigation. Held that the contract was
   consistent with public policy considerations and did not authorize the
   illegal or unauthorized practice of law: the trial court correctly observed
   that Connecticut courts have enforced agreements like the one at issue
   in the present case, and, according to our Supreme Court, contracts of
   this nature are consistent with the public policies against the unautho-
   rized practice of law and in favor of fair and accurate taxation because
   they facilitate the correction of errors by municipal assessors; moreover,
   the contract provided the defendants with the right to discontinue the
   engagement at any time with proper notice, and the tax appeals to the
   Superior Court were validly brought by an attorney retained by the
   plaintiff on behalf of the defendants.
            Argued March 8—officially released May 11, 2021

                            Procedural History

   Action seeking damages for, inter alia, breach of con-
tract, and for other relief, brought to the Superior Court
in the judicial district of Fairfield, where the defendants
filed a counterclaim; thereafter, the court, Radcliffe, J.,
denied the defendants’ motion for summary judgment;
subsequently, the case was tried to the court, Hon.
George N. Thim, judge trial referee; judgment in part
for the plaintiff on the complaint and judgment for the
plaintiff on the counterclaim, from which the defen-
dants appealed to this court. Affirmed.
  Bill L. Gouveia, for the appellants (named defendant
et al.).
  Linda Pesce Laske, with whom, on the brief, was
Eric M. Gross, for the appellee (plaintiff).
                           Opinion

   PELLEGRINO, J. In this breach of contract action,
the defendants1 appeal from the judgment, rendered
after a trial to the court, in favor of the plaintiff, Property
Tax Management, LLC, requiring that the defendants
pay the plaintiff for services performed pursuant to a
contract between the parties. On appeal, the defendants
claim that the court erred in determining that a valid
and enforceable contract existed between the parties
that did not call for the illegal practice of law. We affirm
the judgment of the trial court.
   The trial court found the following facts. The defen-
dants own real property located in the city of Bridgeport
(city).2 The plaintiff is a business that provides tax con-
sultation services, specializes in real estate tax valua-
tion and assists property owners in contesting property
assessments.
   In January, 2016, the defendants received a ‘‘Notice
of Assessment Change’’ from the city. This assessment
provided the assessed values of the defendants’ proper-
ties for tax purposes and informed the defendants that
they could review these updated assessments on an
informal basis with an organization that was assisting
the city in the reevaluation process, and then proceed
to appeal to the Board of Assessment Appeals of the
City of Bridgeport (board).
   In January, 2016, a representative of the defendants
was at Bridgeport City Hall to arrange a meeting for
an informal review of the assessed values of the defen-
dants’ properties, when he met a representative of the
plaintiff with whom he was acquainted. After the plain-
tiff’s representative explained the tax consulting ser-
vices that the plaintiff could provide, the defendants
decided to retain the plaintiff to obtain tax assessment
reductions on their properties. The parties entered into
a written contract, which authorized the plaintiff to
represent the defendants at informal hearings, before
the board,3 and then, if necessary, to hire an attorney
to represent the defendants on appeal to the Superior
Court. Under the terms of the contract, the defendants
had the ultimate authority to accept or reject any reduc-
tion negotiated by the plaintiff or the attorney that it
hired.
   The plaintiff succeeded in obtaining reductions of
some of the property assessments at the informal stage
and before the board. With respect to the properties
for which the plaintiff was unable to obtain reductions
in the assessments, the plaintiff retained Attorney Ste-
ven Antignani4 to pursue appeals in the Superior Court
on behalf of the defendants. Antignani represented the
defendants during pretrial proceedings and obtained
reduced assessments pursuant to stipulated judgments.
On or about June 13, 2017, having performed the ser-
vices that it had agreed to provide under the contract,
the plaintiff submitted an invoice to the defendants.
   The defendants refused to pay the plaintiff for the
services that it had rendered, and the plaintiff then
commenced the present breach of contract action. The
defendants filed a motion for summary judgment, claim-
ing that the contract was ‘‘unenforceable because it
[was] against public policy on the basis that . . . the
plaintiff illegally practiced law . . . .’’ The court denied
the defendants’ motion, finding that the contract was
‘‘not unenforceable as a matter of law,’’ and that there
was ‘‘[n]o unauthorized practice of law demonstrated
as a matter of law.’’ After a trial, the court found that
the ‘‘[p]laintiff performed the services that it agreed to
provide’’ under the contract, because ‘‘[a]t each stage
of the assessment proceedings, [the plaintiff] appeared
and negotiated on behalf of the defendants.’’ The court
further found that ‘‘[t]he parties agreed that the plain-
tiff’s fee shall be 33 percent of the tax savings. They
agreed that if it became necessary for the plaintiff to
hire an attorney to take an appeal, ‘all fees incurred,
including filing fees, legal fees and appraisal fees shall
. . . be reimbursed by [the defendants] in the event of
a tax saving.’ . . . The total amount of the fees that
the plaintiff is entitled to recover from the defendants
is $81,458.’’ On the basis of its findings, the trial court
rendered judgment in favor of the plaintiff, requiring
that the defendants pay for the services performed by
the plaintiff. It is from that judgment that the defen-
dants appeal.
   On appeal, the defendants claim that the court erred
in not finding that the plaintiff engaged in, or otherwise
induced, the illegal practice of law by (1) hiring Anti-
gnani to pursue the tax appeals in the Superior Court
and (2) maintaining exclusive control over the tax litiga-
tion. Essentially, the defendants raise the question of
whether a lay person authorized to negotiate on behalf
of a client can legally retain an attorney on behalf of
that client and bring an appeal before the Superior
Court. In resolving the defendant’s claim, we are guided
by our Supreme Court’s decision in Robertson v. Ston-
ington, 253 Conn. 255, 750 A.2d 460 (2000).
   Robertson involved an agreement similar to the one
in the present case, whereby ‘‘[t]he plaintiff . . . hired
[a property appraiser] to challenge the assess[ed] [value
of his property] and, if necessary, to engage an attorney
for the plaintiff to pursue the tax appeal to the trial
court.’’ Id., 258. On appeal, the defendant town claimed
‘‘that in order to effectuate the public policy of [General
Statutes] § 51-86,5 this court must bar the plaintiff’s
cause of action under [General Statutes] § 12-117a6
because the plaintiff is a party to an illegal contract for
the prosecution of the cause of action.’’ (Footnotes
added.) Id., 259. In resolving this claim, our Supreme
Court noted that ‘‘the public policy concerns . . .
implicated in the present case . . . [are] the public pol-
icy against the unauthorized practice of law, and the
public policy in favor of fair and accurate taxation.’’
Id., 260–61. The court held: ‘‘There is no public policy
that discourages bringing valid tax appeals, and there
is no evidence that [the property appraiser] promotes
frivolous tax appeals. . . . If this tax appeal were
barred on account of [the property assessor’s] activities,
the defendant would be allowed to withhold from the
plaintiff an otherwise valid tax refund and to collect
from the plaintiff excessive taxes each year until the
next revaluation.’’ Id., 261.
  In the present case, the trial court correctly observed
that ‘‘Connecticut courts have enforced agreements like
the one at issue in this case.’’ See, e.g., Property Tax
Management, LLC v. Karageorge, Superior Court, judi-
cial district of Fairfield, Docket No. CV-XX-XXXXXXX-S
(April 19, 2017); Plaza Realty & Management Corp. v.
Sylvan Knoll Section II, Inc., Superior Court, judicial
district of Stamford-Norwalk, Docket No. CV-95-
0148938 (November 22, 1996). In fact, according to our
Supreme Court, contracts of this nature are consistent
with ‘‘the public polic[ies] against the unauthorized
practice of law . . . and . . . in favor of fair and accu-
rate taxation’’ because they ‘‘[promote] fair and accu-
rate taxation by facilitating the correction of errors by
municipal assessors.’’ Robertson v. Stonington, supra,
253 Conn. 260–61. We note that such contracts are also
consistent with § 12-111. Furthermore, the contract,
which was before the court, clearly provided the defen-
dants with the right to ‘‘discontinue the engagement,
for all or any of the [p]roperties,’’ at any time, provided
that they gave thirty days of advance notice.
   In light of Robertson, because the evidence in the
record clearly shows that ‘‘[t]he . . . defendants [had]
. . . ultimate control over the plaintiff and over any
decision to bring or settle an appeal,’’ and that the tax
appeals to the Superior Court were validly brought by
an attorney retained by the plaintiff on behalf of the
defendants, we conclude that the contract in the present
case is consistent with public policy considerations and
did not authorize the unauthorized or illegal practice
of law.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The defendants in this appeal are: Worldwide Properties, LLC; Engle-
wood of Conn., Inc.; Main Sequoia, LLC, 4890 Main Street, LLC; J.G.V.
Builders, Inc.; 4270 Main Street, LLC; 4348 Main Street Associates, Inc.;
J.G.V. Barnum, LLC; 3768 Main Street, LLC; TVB, LLC; 3851 Main Street,
Corp.; and Beechmont Group, LLC. In this opinion, we refer to these parties
collectively as the defendants.
  Antoinette Voll was also named as a defendant but is not involved in this
appeal. The trial court rendered judgment in her favor, finding that no
contract existed between her and the plaintiff.
  2
    The defendants own twenty-six individual properties in the city.
  3
    General Statutes § 12-111 (a) allows a property owner to appeal to the
board if the owner is aggrieved by the assessment of the value of the
property, and expressly permits a ‘‘duly authorized agent of the property
owner’’ to represent the owner in such an appeal.
  4
    Antignani is not a party to this action.
  5
    General Statutes § 51-86 (a) provides in relevant part: ‘‘A person who
has not been admitted as an attorney in this state . . . shall not solicit,
advise, request or induce another person to cause an action for damages to
be instituted, from which action or from which person the person soliciting,
advising, requesting or inducing the action may, by agreement or otherwise,
directly or indirectly, receive compensation from such other person or such
person’s attorney, or in which action the compensation of the attorney
instituting or prosecuting the action, directly or indirectly, depends upon
the amount of the recovery therein.’’
  6
    General Statutes § 12-117a provides in relevant part: ‘‘Any person . . .
claiming to be aggrieved by the action of the board of tax review or the
board of assessment of appeals, as the case may be, in any town or city
may, within two months from the date of the mailing of notice of such
action, make application, in the nature of an appeal therefrom . . . to the
superior court for the judicial district in which such town or city is situ-
ated . . . .’’